DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a Second Non-Final Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 27 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/287072 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
Drawing Amendments filed 27 July 2022 are accepted and entered. 
However, the drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 7 recites a part (connected or attached to the stator of the electrical machine as per cl.6) being coupled by splines to the intermediate shaft and clamped axially against both the trunnion and a shoulder of the intermediate shaft by a nut. However, the figures only show a member (94; connected or attached to the rotor of the electrical machine as per cl.6) being clamped against the intermediate shaft and/or the trunnion by a nut. None of the figures show the claimed stator “part” being coupled to the intermediate shaft and/or trunnion. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “said trunnion and…said member…are clamped axially against each other and onto a cylindrical shoulder of said intermediate shaft, by a nut” (in claim 7), does not reasonably provide enablement for “said trunnion and…said part are clamped axially against each other and onto a cylindrical shoulder of said intermediate shaft, by a nut” (in claim 7).  
That is, claim 6 (upon which claim 7 depends) further requires the part to be “coupled or attached to the stator”. However, no portion of the Specification or Drawings explains how the stator (which is stationary, by definition) could be rotationally fixed (by clamping with a nut) to the rotating intermediate shaft and/or trunnion. The Specification and Drawing only provide detailed explanation of how to couple the member (connected with the rotor of the electrical machine) to the intermediate shaft and/or trunnion via clamping (with a nut). 
Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims without undue experimentation.
In determining the level of undue experimentation, the following In re Wands factors were considered: 
(A) the breadth of the claims; the claims broadly include the option of attaching the stator to the part and then to the intermediate shaft via splines and clamping;
(B) the nature of the invention; the claims are drawn to a structural arrangement and relate to the mechanical coupling of rotating and stationary components;
(C) the state of the prior art; the prior art does not teach fixing a stationary stator of an electrical machine with a rotating shaft via clamping by a nut;
(D) the level of one of ordinary skill; Bachelor’s degree in Mechanical engineering or a few years’ experience with mechanical couplings;
(E) the level of predictability in the art; in this case there is a high level of predictability, in that it is highly predictable that any such claimed coupling of stationary stator to rotating intermediate shaft and trunnion via clamping by nut would have been non-operational, thus, it is highly unclear how Applicant has achieved the claimed invention doing so;
(F) the amount of direction provided by the inventor; inventor provides no direction as to how to achieve the claimed coupling (the Specification only provides a verbatim repetition of the claim language on the last lines of p.3 continuing to p.4), all the Drawings and Detailed Descriptions provide support only for the member (attached to the rotor of the electrical machine) being fixed to the intermediate shaft via clamping by nut;
(G) the existence of working examples; it is not known whether working examples exist.
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: in this case, it is not clear how any level of experimentation would enable one of ordinary skill in the art to achieve the claimed invention

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation of “an upstream and a downstream section” renders the claim indefinite because it is unclear whether these sections are the same as, or different from, the sections of the intermediate shaft claimed in claim 6. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franchet 6914344.
Regarding claim 1, Franchet teaches an aircraft turbine engine (Fig 3), comprising 
a gas generator (incl. compressors 52, 2) and a fan (50) arranged upstream from the gas generator (Fig 3) and configured to generate a main gas flow (F; Fig 3 below), one portion of which flows in a duct of the gas generator to form a primary flow (P in Fig 3 below), and another portion of which flows in a duct around the gas generator to form a secondary flow (S in Fig 3 below), 

    PNG
    media_image1.png
    563
    1218
    media_image1.png
    Greyscale

the gas generator comprising a low-pressure body (51) that comprises a rotor (51 is a shaft connected to the low pressure turbine, Col.3 ll.21-26) driving the fan (Fig 3) and that comprises a low-pressure compressor (52) situated upstream from an intermediate casing (53), 
the turbine engine further comprising an electric machine (generator 65), wherein the electric machine is mounted coaxially with the rotor of the low-pressure body downstream from the fan and upstream from the intermediate casing (Fig 3), 
the turbine engine further comprising an intermediate shaft (Fig 3 above, between 15a and 51) that is driven by the rotor of the low-pressure body and that drives rotors of the electric machine and of the low-pressure compressor (Fig 3).
Regarding claim 3,  Franchet teaches all the limitations of the claimed invention as discussed above. Franchet further teaches the electric machine is situated downstream from the low-pressure compressor (first two rotor stages of compressor 52 considered to be the low-pressure compressor, thus, 65 is located downstream of the low pressure compressor in Fig 3).
Regarding claim 5,  Franchet teaches all the limitations of the claimed invention as discussed above. Franchet further teaches said intermediate shaft has a generally tubular shape and is configured to be passed through by said rotor of the low-pressure body (Fig 3), 

    PNG
    media_image2.png
    563
    1218
    media_image2.png
    Greyscale

the intermediate shaft comprising internal splines configured to be rotationally coupled to said rotor of the low-pressure body (Fig 3 above).
Regarding claim 11,  Franchet teaches all the limitations of the claimed invention as discussed above. Franchet further teaches a shell (formed by radially inner platforms of the compressor blades, 63) extends around the electric machine (Fig 3), the shell has a radially outer surface swept by the primary flow and has an aerodynamic profile (Fig 3).

Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sellick 20190145322.
Regarding claim 1, Sellick teaches an aircraft turbine engine (10, Figs 3-4), comprising 
a gas generator (incl. 16, 20, 30, 32, 34) and a fan (12) arranged upstream from the gas generator and configured to generate a main gas flow (F; Fig 3 below), one portion of which flows in a duct (14) of the gas generator to form a primary flow (Fig 3 below, P), and another portion of which flows in a duct (26) around the gas generator to form a secondary flow (Fig 3 below, S), 

    PNG
    media_image3.png
    751
    992
    media_image3.png
    Greyscale

the gas generator comprising a low-pressure body (36) that comprises a rotor (36 is a shaft driven by low pressure turbine 34) driving the fan and that comprises a low-pressure compressor (16) situated upstream from an intermediate casing (22, 66), 
the turbine engine further comprising an electric machine (43), wherein the electric machine is mounted coaxially with the rotor of the low-pressure body downstream from the fan and upstream from the intermediate casing (Fig 4), 
the turbine engine further comprising an intermediate shaft (49) that is driven by the rotor of the low-pressure body (via 40) and that drives rotors of the electric machine and of the low-pressure compressor (43a, 41; Fig 3).
	Regarding claim 2, Sellick teaches all the limitations of the claimed invention as discussed above. Sellick further teaches the electric machine is situated upstream from the low-pressure compressor (Fig 3).
Regarding claim 11,  Sellick teaches all the limitations of the claimed invention as discussed above. Sellick further teaches a shell (62) extends around the electric machine (Fig 4), the shell has a radially outer surface swept by the primary flow and has an aerodynamic profile (Fig 4).


Claim(s) 1-2, 5-6, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venter 20140150401.
Regarding claim 1, Venter teaches an aircraft turbine engine (10; Figs 1-4), comprising 
a gas generator (25) and a fan (13) arranged upstream from the gas generator (Fig 1) and configured to generate a main gas flow (F; Fig 1 below), one portion of which flows in a duct (to 14) of the gas generator to form a primary flow (Fig 1 below, P), and another portion of which flows in a duct (22) around the gas generator to form a secondary flow (Fig 1 below, S), 

    PNG
    media_image4.png
    631
    1416
    media_image4.png
    Greyscale

the gas generator comprising a low-pressure body (low pressure shaft; Fig 1 above and 54 in Figs 2-4) that comprises a rotor (shaft driven by LPT 19) driving the fan (Figs 1-4) and that comprises a low-pressure compressor (14; 24a with 28, 29; a.k.a. booster) situated upstream from an intermediate casing (Fig 1 above), 

    PNG
    media_image5.png
    652
    1173
    media_image5.png
    Greyscale

the turbine engine further comprising an electric machine (electric generator, [0048, 80-82]; exemplary generator shown in Fig 5; see also [0016, 19,29, 32, 36, 38), wherein the electric machine is mounted coaxially with the rotor of the low-pressure body downstream from the fan and upstream from the intermediate casing ([0082] describes an integrated electric generator whose rotor is part of the gearbox output to the LPC; the gearbox output of Figs 2-4 being coaxial with the rotor of the low pressure body, downstream from the fan, and upstream of the intermediate casing; thus, the electric generator also being coaxial with the rotor of the low pressure body, downstream from the fan, and upstream of the intermediate casing), 
the turbine engine further comprising an intermediate shaft (56) that is driven by the rotor of the low-pressure body and that drives rotors of the electric machine and of the low-pressure compressor (LPT rotor drives low-pressure shaft, which drives rotor of the electric generator and the LPC Rotor via the GB in Fig 2-4 and as per [0082]).
	Regarding claim 2, Venter teaches all the limitations of the claimed invention as discussed above. Venter further teaches the electric machine is situated upstream from the low-pressure compressor ([0082] as discussed above, the electric generator rotor is part of the gearbox output to the LPC; the gearbox output being upstream of the LPC in at least Fig 4).
Regarding claim 5, Venter teaches all the limitations of the claimed invention as discussed above. Venter further teaches said intermediate shaft has a generally tubular shape (Figs 2-4) and is configured to be passed through by said rotor of the low-pressure body (Figs 2-4), 

    PNG
    media_image6.png
    387
    693
    media_image6.png
    Greyscale

the intermediate shaft comprising internal splines configured to be rotationally coupled to said rotor of the low-pressure body (Figs 2-4; see annotated Fig 4 example above; splines required for rotational fixing).
Regarding claim 6, Venter teaches all the limitations of the claimed invention as discussed above. Venter further teaches said intermediate shaft comprises adjacent sections (A + B; Figs 2-4 below) configured to be surrounded respectively by a trunnion (Figs 2-4 below) of the rotor of the low-pressure compressor and, by a member (gearbox output; Figs 2-4 below) connected or attached to the rotor of the electric machine, 

    PNG
    media_image7.png
    705
    1235
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    717
    1237
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    719
    1285
    media_image9.png
    Greyscale

said intermediate shaft comprising external splines (engaging gears of the GB; Figs 2-4 above) for coupling to the trunnion and to the member (Figs 2-4).
Regarding claim 11, Venter teaches all the limitations of the claimed invention as discussed above. Venter further teaches a shell (formed by radially inner platforms of the compressor blades/vanes in Figs 2-4) extends around the electric machine (Figs 2-4; [0082] at the gearbox output shaft to the LPC), the shell has a radially outer surface swept by the primary flow and has an aerodynamic profile (Figs 2-4).
Regarding claim 12, Venter teaches all the limitations of the claimed invention as discussed above. Venter further teaches the trunnion is annular in shape (as indicated by rotational symmetry according to Figs 2-4), 

    PNG
    media_image10.png
    705
    1235
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    717
    1237
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    719
    1285
    media_image12.png
    Greyscale

has a general T-shape in axial section (Figs 2-4 above), comprises a radial annular leg (Fig 2 above), the inner periphery of which is connected to a cylindrical leg (Fig 2 above).
Regarding claim 13, Venter teaches all the limitations of the claimed invention as discussed above. Venter further teaches the intermediate shaft comprises an upstream section and a downstream section (same as sections A + B above for Figs 2-3; new sections for Fig 4 below), 

    PNG
    media_image13.png
    719
    1285
    media_image13.png
    Greyscale

the trunnion being mounted on the downstream section (Section B of Figs 2-3) of the intermediate shaft (via the gearbox; Figs 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchet in view of Muldoon 10012082.
Regarding claim 8,  Franchet teaches all the limitations of the claimed invention as discussed above. Franchet does not teach the fan is driven by the rotor of the low-pressure body by means of a reduction gear, the electric machine being situated downstream from the reduction gear which comprises an input shaft, a downstream end of which is engaged on an upstream end of the rotor of the low-pressure body and is clamped axially against said intermediate shaft by a nut fitted and attached on this upstream end.
However, Muldoon teaches an aircraft turbine engine (20, Fig 1), comprising 
a gas generator (incl. 24, 26, 28) and a fan (22, 42) arranged upstream from the gas generator and configured to generate a main gas flow (B+C), one portion (C) of which flows in a duct of the gas generator to form a primary flow (C; Fig 1), and another portion (B) of which flows in a duct around the gas generator to form a secondary flow (B; Fig 1), 
the gas generator comprising a low-pressure body (shaft 40) that comprises a rotor (40 connected to LPT 34) driving the fan (Fig 1) and that comprises a low-pressure compressor (44 of 24) situated upstream from an intermediate casing (Fig 1 below), 

    PNG
    media_image14.png
    743
    1293
    media_image14.png
    Greyscale

wherein the low-pressure compressor is mounted coaxially with the rotor of the low-pressure body downstream from the fan and upstream from the intermediate casing (Fig 1), 
the turbine engine further comprising an intermediate shaft (70) that is driven by the rotor of the low-pressure body and that drives rotors of the low-pressure compressor (Figs 1-2);
wherein said intermediate shaft has a generally tubular shape (Fig 2) and is configured to be passed through by said rotor of the low-pressure body (Fig 2), the intermediate shaft comprising internal splines (80) configured to be rotationally coupled to said rotor of the low-pressure body (Fig 3).
wherein the fan is driven by the rotor of the low-pressure body by means of a reduction gear (48), the low-pressure compressor being situated downstream from the reduction gear (Figs 1-2) which comprises an input shaft (60), a downstream end of which is engaged on an upstream end of the rotor of the low-pressure body (Fig 2) and is clamped axially against said intermediate shaft by a nut (76) fitted and attached on this upstream end (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franchet to include the reduction gearbox and shaft connection arrangement of Muldoon, in order to decrease the rotational speed of the fan (Muldoon, Col.1 ll.29-30), which facilitates large fan diameters and bypass ratios for high efficiency and low TSFC (Col.4 ll.21-63); and to facilitate ease of assembly/disassembly of the shafts (Muldoon, Col.1 ll.37-52; Col.5 ll.14-60).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical machine (Franchet, 65) attached to a radially inner portion of a low pressure compressor rotor blade (Franchet, 63) of Franchet, for the gas turbine engine (at one of the low pressure compressor blades 74 of compressor 44 as in Fig 2; Muldoon) of Muldoon, in order to provide the ever increasing electrical power requirement of modern engines/airplanes while facilitating high bypass ratio and reducing size and weight (Franchet, Col.1 ll.44-56).
Regarding claim 9,  Franchet teaches all the limitations of the claimed invention as discussed above (including the rotor of the electrical machine 65 being coupled with the low pressure compressor rotor 63, 52 as in Franchet). Franchet does not teach a method of modular assembly of a turbine engine according to claim 1, comprising the steps of:  (a) mounting and attaching the rotor of the electric machine and the rotor of the low-pressure compressor on said intermediate shaft by axial translation, and (b) mounting and attaching said intermediate shaft on the rotor of the low- pressure body, by axial translation.
However, Muldoon teaches an aircraft turbine engine (20, Fig 1), comprising 
a gas generator (incl. 24, 26, 28) and a fan (22, 42) arranged upstream from the gas generator and configured to generate a main gas flow (B+C), one portion (C) of which flows in a duct of the gas generator to form a primary flow (C; Fig 1), and another portion (B) of which flows in a duct around the gas generator to form a secondary flow (B; Fig 1), 
the gas generator comprising a low-pressure body (shaft 40) that comprises a rotor (40 connected to LPT 34) driving the fan (Fig 1) and that comprises a low-pressure compressor (44 of 24) situated upstream from an intermediate casing (Fig 1 below),

    PNG
    media_image14.png
    743
    1293
    media_image14.png
    Greyscale
 
wherein the low-pressure compressor is mounted coaxially with the rotor of the low-pressure body downstream from the fan and upstream from the intermediate casing (Fig 1), 
the turbine engine further comprising an intermediate shaft (70) that is driven by the rotor of the low-pressure body and that drives rotors of the low-pressure compressor (Figs 1-2);
wherein said intermediate shaft has a generally tubular shape (Fig 2) and is configured to be passed through by said rotor of the low-pressure body (Fig 2), the intermediate shaft comprising internal splines (80) configured to be rotationally coupled to said rotor of the low-pressure body (Fig 3).
wherein the fan is driven by the rotor of the low-pressure body by means of a reduction gear (48), the low-pressure compressor being situated downstream from the reduction gear (Figs 1-2) which comprises an input shaft (60), a downstream end of which is engaged on an upstream end of the rotor of the low-pressure body (Fig 2) and is clamped axially against said intermediate shaft by a nut (76) fitted and attached on this upstream end (Fig 2); 
wherein a method of modular assembly of the turbine engine according comprises the steps of: 
(a) mounting and attaching the rotor of the low-pressure compressor on said intermediate shaft by axial translation  (required by the annular arrangement of the respective rotor and shaft, and the axial adjacency of their respective flanges at the Joint in Fig 2 below), and

    PNG
    media_image15.png
    582
    814
    media_image15.png
    Greyscale

(b) mounting and attaching said intermediate shaft on the rotor of the low-pressure body, by axial translation (reverse of Figs 4A-4C showing disassembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franchet to include the reduction gearbox and shaft connection arrangement/method of Muldoon, in order to decrease the rotational speed of the fan (Muldoon, Col.1 ll.29-30), which facilitates large fan diameters and bypass ratios for high efficiency and low TSFC (Col.4 ll.21-63); and to facilitate ease of assembly/disassembly of the shafts (Muldoon, Col.1 ll.37-52; Col.5 ll.14-60).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical machine (Franchet, 65) attached to a radially inner portion of a low pressure compressor rotor blade (Franchet, 63) of Franchet, for the gas turbine engine (at one of the low pressure compressor blades 74 of compressor 44 as in Fig 2; Muldoon) of Muldoon, in order to provide the ever increasing electrical power requirement of modern engines/airplanes while facilitating high bypass ratio and reducing size and weight (Franchet, Col.1 ll.44-56).
Regarding claim 10,  Franchet in view of Muldoon teaches all the limitations of the claimed invention as discussed above (including the rotor of the electrical machine 65 being coupled with the low pressure compressor rotor 63, 52 as in Franchet). Franchet in view of Muldoon as discussed so far, does not teach a method of modular assembly of a turbine engine according to the preceding claim 8, the turbine engine being as defined in claim 8, the method comprising an additional step the steps of: (a) mounting and attaching the rotor of the electric machine and the rotor of the low- pressure compressor on said intermediate shaft by axial translation, (b) mounting and attaching said intermediate shaft on the rotor of the low-pressure body, by axial translation, and (c) mounting and attaching the input shaft of the reduction gear on the rotor of the low-pressure body, by axial translation.
However, Muldoon further teaches a method of modular assembly of the turbine engine (Abstract and Figs 2-4C), the method comprising the steps of: 
(a) mounting and attaching the rotor of the low- pressure compressor on said intermediate shaft by axial translation (required by the annular arrangement of the respective rotor and shaft, and the axial adjacency of their respective flanges at the Joint in Fig 2 below), 

    PNG
    media_image15.png
    582
    814
    media_image15.png
    Greyscale

(b) mounting and attaching said intermediate shaft on the rotor of the low-pressure body, by axial translation (reverse of Figs 4A-4C showing disassembly), and 
(c) mounting and attaching the input shaft of the reduction gear on the rotor of the low-pressure body, by axial translation (Fig 2; as required by the annular arrangement of the respective rotor/body, the rotational fixation/engagement thereof, and the nut for axial retention thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of assembly/disassembly of Muldoon for the gas turbine engine of  Franchet in view of Muldoon, in order to facilitate ease of assembly/disassembly of the shafts (Muldoon, Col.1 ll.37-52; Col.5 ll.14-60).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellick in view of Stevenson 11067003.
Regarding claim 4, Sellick teaches all the limitations of the claimed invention as discussed above. Sellick further teaches the electric machine comprises a stator (43b) that surrounds the rotor of the electric machine (Fig 3). 
Sellick does not teach the stator being configured to be cooled by said primary flow.
However, Stevenson teaches an aircraft turbine engine (10), comprising 
a gas generator (incl. 25, 50, 75) and a propulsor (30) arranged upstream from the gas generator (Fig 1) and configured to generate a main gas flow (F; Fig 1 below), one portion of which (70) flows in a duct (102) of the gas generator to form a primary flow (70), and another portion of which flows around the gas generator to form a secondary flow (Fig 1 below, S), 

    PNG
    media_image16.png
    720
    1263
    media_image16.png
    Greyscale

the gas generator comprising a low-pressure body (low pressure shaft between low pressure turbine, LPT, and fan; Fig 1 above) that comprises a rotor (shaft driven by LPT) driving the fan, and a compressor (25), 
the turbine engine further comprising an electric machine (120), wherein the electric machine is mounted coaxially with the rotor of the low-pressure body downstream from the fan and upstream from the compressor (Fig 1), 
wherein the electric machine comprises a stator (122) that surrounds a rotor (124) of the electric machine (Fig 1), the stator being configured to be cooled by said primary flow (Figs 2-3, 5, and 7-8 all use primary air to cool the stator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sellick to include stator cooling as taught by Stevenson in order to mitigate inefficiency and performance losses by removing thermal energy from the generator (Stevenson, Col.1 ll.14-22).

Response to Arguments 
Applicant’s arguments filed 27 July 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
Applicant asserts that Applicant’s Drawings show “the part 126” being splined and clamped (via nut 96) onto the intermediate shaft. 
However, “the part 126” to which Applicant refers cannot correspond to the claimed “part” because 126 is a portion of the claimed “member connected or attached to the rotor of the electric machine” as per Applicant’s Specification (p.15 ll.10-23). The part 126 discussed by Applicant in the remarks is not the claimed “part connected or attached to the stator [62b] of the electric machine”.
Applicant asserts that Franchet does not teach an intermediate shaft because the written description of Franchet states “[t]he front end of the low pressure shaft 51 is connected to the wheel of the fan 50 by a conical shroud 15a and is supported by a front bearing 60…” such that the intermediate structure relied upon in the rejection above is not an intermediate shaft, but rather a portion of the low pressure shaft. 
However, MPEP2125(I) provides that “when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art”. In this case, Fig 3 clearly depicts an intermediate shaft member between the low pressure shaft 51 and the conical shroud 15a. Furthermore, the written description of Franchet, cited by Applicant does not preclude or obviate an intermediate shaft between the low pressure shaft and the conical shroud. That is, the intermediate shaft shown in Fig 3 facilitates both the described connection of the low pressure shaft 51 with the fan and conical shroud (50, 15a), and the described support of the low pressure shaft 51 by the bearing 60. Thus, the claim remains rejected over Franchet as discussed above. 
Applicant asserts that in Sellick, “the second coupling 49 is not a distinct element from the rotor 41…whereas the intermediate shaft of the invention is”.
However, claim 1 does not require the intermediate shaft and the rotor(s) to be separate components. Regarding the intermediate shaft, claim 1 recites “the turbine engine further comprising an intermediate shaft that is driven by the rotor of the low-pressure body and that drives rotors of the electric machine and of the low-pressure compressor”. A first structure may drive a second structure while being integrally formed therewith. Even if Applicant’s disclosed invention includes an intermediate shaft that is separately formed and subsequently coupled to the rotor(s), the claimed invention does not yet require such structure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that Venter’s Fig 5 does not teach the claims. 
However, the rejection above has been updated to rely on Figs 2-4 among other portions of the written description of Venter to teach the claims. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741